                                                     USDC SDNY
UNITED STATES DISTRICT COURT                         DOCUMENT
                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                     DOC #: _________________
                                                     DATE FILED: October  9, 2018
                                                                  ______________
TODD DIAMOND,

                           Plaintiff,
                                                     18 Civ. 3238 (KPF)
                    -v.-
                                                  OPINION AND ORDER
THOMAS CALAWAY, LISA CALAWAY,
and SANDRA CALAWAY,

                           Defendants.


KATHERINE POLK FAILLA, District Judge:

      Plaintiff brings this action to recover funds allegedly loaned to, but never

repaid by, Defendant Thomas Calaway (“Mr. Calaway”). Plaintiff alleges that

Mr. Calaway conspired with his wife, Lisa Calaway (“Mrs. Calaway”), and his

mother, Sandra Calaway (“S. Calaway,” and together with Mrs. Calaway, the

“Moving Defendants”), to defraud Plaintiff out of funds totaling $500,000.

Plaintiff advances several causes of action, including breach of contract and

negligent misrepresentation claims against Mr. Calaway; a fraudulent

misrepresentation claim against Mr. and Mrs. Calaway; and unjust

enrichment, civil conspiracy, and aiding and abetting fraud claims against all

three Defendants.

      Pending before the Court is the Moving Defendants’ motion to dismiss for

lack of personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2). For

the reasons set forth below, the motion is granted in part and denied in part.
                                     BACKGROUND 1

A.    Factual Background

      At all relevant times, Plaintiff was a member of Nima Scrap LLC (“Nima”),

a company whose business plan was to purchase raw metal from Chile, and

then process and resell the metal. (Compl. ¶¶ 8-9). Beginning in November

2011, Plaintiff provided Nima with $650,000 in funding. (Id. at ¶ 10). In

July 2012, Plaintiff personally guaranteed a $500,000 bridge loan that Nima

had taken out to cover business expenses. (Id. at ¶ 11). But Plaintiff’s funding

efforts proved to be insufficient, and by early 2013, Nima required additional

funds to remain afloat. For reasons not explained in the pleadings, Plaintiff

was unable to provide further funding directly to Nima. (Id. at ¶ 12).

      Instead, Plaintiff entered into an arrangement with Mr. Calaway that

would, in somewhat circuitous fashion, provide Nima with short-term funding.

(Compl. ¶ 13). Under the arrangement, Plaintiff would lend money to Mr.

Calaway, who would use that money to secure other leveraged assets that, in

turn, would enable Mr. Calaway both to repay Plaintiff and to provide Nima

with $700,000 to service its bridge loan. (Id. at ¶¶ 13-14). The plan initially

called for Plaintiff to provide Mr. Calaway with a loan of $250,000 (the “First

Loan”), in exchange for (i) a promissory note in which Mr. Calaway agreed to



1     The facts in this Opinion are drawn from Plaintiff’s Complaint (“Compl.” (Dkt. #6)), filed
      on April 16, 2018. In adjudicating the pending motion to dismiss, the Court accepts as
      true the well-pleaded allegations in the Complaint. See In re Elevator Antitrust Litig.,
      502 F.3d 47, 50 (2d Cir. 2007) (per curiam). For ease of reference, the Court refers to
      Moving Defendants’ opening brief as “Def. Br.” (Dkt. #25); to Plaintiff’s opposition brief
      as “Pl. Opp.” (Dkt. #29); and to Moving Defendants’ reply brief as “Def. Reply” (Dkt.
      #34).

                                              2
pay Plaintiff $250,000 with interest on March 5, 2013 (the “Written Note”); (ii) a

written personal guaranty by Mr. Calaway (the “Written Guaranty”); and (iii) a

commitment by Mr. Calaway to invest $700,000 in Nima. (Id. at ¶ 15). Mr.

Calaway assured Plaintiff that he would have sufficient assets to repay Plaintiff

in a timely fashion. (Id. at ¶ 16). However, Plaintiff alleges that “Mr. Calaway

never intended to repay [Plaintiff] or invest the funds in Nima — instead, Mr.

Calaway intended to take the funds and use [them] for the Calaways’ benefit.”

(Id. at ¶ 19).

       On February 19, 2013, Mr. Calaway executed the Written Note and

Written Guaranty. (Compl. ¶ 23). Plaintiff then wired $150,000 on

February 20, and $100,000 on February 22, to a bank account owned and

controlled by Mrs. Calaway. (Id. at ¶ 24). Plaintiff alleges that Defendants

deliberately used Mrs. Calaway’s bank account to make it more difficult for

Plaintiff to recover the disputed funds: By using that account, Defendants

ensured that Mr. Calaway could “subsequently claim that he personally lacked

the financial resources to perform his obligations to [Plaintiff].” (Id. at ¶ 22).

Plaintiff alleges that Mrs. Calaway “offered substantial assistance to the

Calaway Scheme by permitting or directing that the funds received from

[Plaintiff], which the Calaways had no intention of repaying, should be funneled

through [her] account[.]” (Id. at ¶ 21).

       Mr. Calaway failed to repay Plaintiff in March 2013, as required under

the Written Note and Written Guaranty. (Compl. ¶ 26). Despite this, in

April 2013, Plaintiff negotiated a second agreement with Mr. Calaway. (Id. at

                                           3
¶ 27). Under this second, oral contract, Plaintiff agreed to lend Mr. Calaway an

additional $250,000 (the “Second Loan”), in exchange for which Mr. Calaway

agreed to repay that loan with 15% interest due within 45 days. (Id.). During

various exchanges in April 2013, Mr. Calaway represented that he intended to

repay the full amount owed under the Written Note and the oral agreement;

that he planned to provide the contemplated funding for Nima; and that he had

sufficient funds to do so. (Id. at ¶ 28). Plaintiff claims that each of these

statements was false. (Id. at ¶ 29).

      As with the First Loan, Mrs. Calaway is alleged to have played an

important role in persuading Plaintiff to wire the Second Loan to Mr. Calaway.

She “personally told [Plaintiff] it was necessary that he quickly wire the money

to the same account owned and controlled by her[.]” (Compl. ¶ 32). As before,

Defendants instructed Plaintiff to send the funds to Mrs. Calaway’s account in

order “to shield the money so that Mr. Calaway could claim he was unable to

repay the loan, in furtherance of the Calaway Scheme.” (Id. at ¶ 33). On

April 26, 2013, Plaintiff wired the Second Loan, totaling $250,000, to Mrs.

Calaway’s account. (Id. at ¶ 34).

      Mr. Calaway failed to repay the Second Loan within 45 days, as required

under the oral agreement. (Compl. ¶ 36). He also failed to repay the amount

due under the Written Note and Written Guaranty. (Id.). In an effort to

“conceal[ ] the Calaway Scheme,” S. Calaway, Mr. Calaway’s mother, “assured

[Plaintiff] no [fewer] than three times over the telephone that there was … a

trust interest that would soon be released to Mr. Calaway, and that Mr.

                                         4
Calaway would repay [Plaintiff] once the trust interest was released.” (Id. at

¶¶ 37-38). Her statements, just like those made by Mr. and Mrs. Calaway,

were false and intended merely to prevent Plaintiff from attempting to recover

the disputed funds. (Id. at ¶ 39). To date, Mr. Calaway has failed to repay the

$500,000 in loans or any interest and fees in connection thereto. (Id. at ¶ 40).

B.      Procedural Background

        Plaintiff filed his Complaint on April 16, 2018. (Dkt. #6). The Court held

an initial conference on July 12, 2018, during which Moving Defendants

indicated that they intended to file a motion to dismiss for lack of personal

jurisdiction. (See Dkt. #27). Moving Defendants filed their motion on July 27,

2018. (Dkt. #24-25). Plaintiff filed his opposition brief on August 17, 2018.

(Dkt. #29). Moving Defendants filed their reply on August 24, 2018. (Dkt.

#34).

                                   DISCUSSION

A.      Applicable Law

        1.    Motions to Dismiss Under Federal Rule of Civil Procedure
              12(b)(2)

        When a defendant brings a motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(2), “the plaintiff bears the burden of establishing that

the court has jurisdiction over the defendant.” DiStefano v. Carozzi N. Am.,

Inc., 286 F.3d 81, 84 (2d Cir. 2001) (citation omitted); accord In re Terrorist

Attacks on Sept. 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013). “Prior to

discovery, a plaintiff challenged by a jurisdiction testing motion may defeat the

motion by pleading in good faith, legally sufficient allegations of jurisdiction.

                                         5
At that preliminary stage, the plaintiff’s prima facie showing may be established

solely by allegations.” Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d

81, 84-85 (2d Cir. 2013) (per curiam) (citation omitted). All jurisdictional

allegations “are construed in the light most favorable to the plaintiff and doubts

are resolved in the plaintiff’s favor[.]” A.I. Trade Fin., Inc. v. Petra Bank, 989

F.2d 76, 79-80 (2d Cir. 1993). However, the court “will not draw argumentative

inferences in the plaintiff’s favor” and need not “accept as true a legal

conclusion couched as a factual allegation[.]” In re Terrorist Attacks, 714 F.3d

at 673 (citations omitted); see also Licci ex rel. Licci v. Lebanese Canadian

Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012).

      District courts deciding motions to dismiss for lack of personal

jurisdiction typically engage in a two-part analysis. First, the court assesses

whether there is “a statutory basis for exercising personal jurisdiction.” Marvel

Characters, Inc. v. Kirby, 726 F.3d 119, 128 (2d Cir. 2013). In making this

determination, the court “applies the forum state’s personal jurisdiction rules”

unless a federal statute “specifically provide[s] for national service of process.”

PDK Labs, Inc. v. Friedlander, 103 F.3d 1105, 1108 (2d Cir. 1997) (internal

quotation marks and citations omitted). Second, if there is a statutory basis for

personal jurisdiction, the court must decide whether the exercise of jurisdiction

comports with due process. Sonera Holding B.V. v. Çukurova Holding A.Ş., 750

F.3d 221, 224 (2d Cir. 2014) (per curiam).

      The two-step analysis may be obviated by a valid forum-selection clause.

Indeed, “[p]arties can consent to personal jurisdiction through forum-selection

                                          6
clauses in contractual agreements.” D.H. Blair & Co. v. Gottdiener, 462 F.3d

95, 103 (2d Cir. 2006) (citing Nat’l Equip. Rental, Ltd. v. Szukhent, 375 U.S.

311, 315-16 (1964)). Where there is an enforceable forum-selection clause, “it

is not necessary to analyze jurisdiction under New York’s long-arm statute or

federal constitutional requirements of due process.” American S.S. Owners

Mut. Protection & Indem. Ass’n, Inc. v. Am. Boat Co., No. 11 Civ. 6804 (PAE),

2012 WL 527209, at *2 (S.D.N.Y. Feb. 17, 2012) (internal quotation marks and

citation omitted). “This is so because ‘[a]n enforceable forum selection clause

amounts to consent to personal jurisdiction.’” Gordian Grp., LLC v. Syringa

Exploration, Inc., 168 F. Supp. 3d 575, 581 (S.D.N.Y. 2016) (quoting Farrell

Lines Inc. v. Columbus Cello-Poly Corp., 32 F. Supp. 2d 118, 127 (S.D.N.Y.

1997)).

      2.    New York’s Long-Arm Statute

      It is well established that “[a] district court’s personal jurisdiction is

determined by the law of the state in which the court is located.” Spiegel v.

Schulmann, 604 F.3d 72, 76 (2d Cir. 2010). Here, the parties agree that the

relevant law in assessing the statutory basis, if any, for jurisdiction over the

Moving Defendants is New York’s long-arm statute. That statute authorizes

courts to exercise personal jurisdiction “over any non-domiciliary ... who in

person or through an agent ... transacts any business within the state,” so long

as the cause of action “aris[es] from” that transaction. N.Y. C.P.L.R.

§ 302(a)(1). Accordingly, a court may exercise personal jurisdiction over a

non-domiciliary if two conditions are met: “first, the non-domiciliary must


                                          7
transact business within the state; second, the claims against the non-

domiciliary must arise out of that business activity.’” Aquiline Capital Partners

LLC v. FinArch LLC, 861 F. Supp. 2d 378, 386 (S.D.N.Y. 2012) (quoting CutCo

Indus., Inc. v. Naughton, 806 F.2d 361, 365 (2d Cir. 1986)).

      The Second Circuit has articulated four relevant factors when

determining whether a defendant transacts business in New York via contract.

They are:

            (i) whether the defendant has an on-going
            contractual relationship with a New York
            corporation; (ii) whether the contract was
            negotiated or executed in New York and whether,
            after executing a contract with a New York
            business, the defendant has visited New York for
            the purpose of meeting with parties to the
            contract regarding the relationship; (iii) what the
            choice-of-law clause is in any such contract; and
            (iv) whether the contract requires franchisees to
            send notices and payments into the forum state
            or subjects them to supervision by the
            corporation in the forum state.

Sunward Electronics, Inc. v. McDonald, 362 F.3d 17, 22-23 (2d Cir. 2004)

(quoting Agency Rent A Car Sys., Inc. v. Grand Rent A Car Corp., 98 F.3d 25, 29

(2d Cir. 1996)). “Although all factors are relevant, no one factor is dispositive

and other factors may be considered.” Id. at 23. Courts must ultimately

decide “based on the totality of the circumstances.” Id. (quoting Agency Rent A

Car Sys., 98 F.3d at 29).

B.    Analysis

      Plaintiff identifies two bases for personal jurisdiction over Mrs. Calaway

and S. Calaway. First, Plaintiff points to the forum-selection clauses in the


                                         8
Written Guaranty and the Written Note, signed by Mr. Calaway. Though

neither Mrs. Calaway nor S. Calaway signed these agreements, Plaintiff asserts

that the Court may nevertheless enforce the forum-selection clause against

them because they are “‘closely related’ to the dispute.” (Pl. Opp. 1). Second,

Plaintiff asserts that at least one of the written agreements used to defraud Mr.

Calaway “was executed, delivered, and accepted in the City of New York.” (Id.

at 8 (citing Section 7(E) of the Written Guaranty)). Plaintiff asserts that,

although neither Mrs. Calaway nor S. Calaway was a party to the Written

Guaranty, their status as co-conspirators binds them to its terms, which show

that the Defendants purposely availed themselves of, and engaged in tortious

conduct in, the State of New York.

      1.     The Court May Exercise Personal Jurisdiction over
             Mrs. Calaway

      The Court begins with Mrs. Calaway, and in particular with Plaintiff’s

argument that the forum-selection clause in the Written Guaranty and Written

Note suffices to establish personal jurisdiction over her. As Plaintiff puts it,

“the real question … is whether [Mrs.] Calaway[ ], who conspired with … [her]

husband to defraud Mr. Diamond — using, in part, a contract with a New York

forum-selection clause — [is] ‘closely related’ to the dispute such that [she has]

to answer for [her] actions in New York.” (Pl. Opp. 1).

      Under the “closely related” doctrine, “a non-party to a contract may be

subject to its forum selection clause if the non-party is so ‘closely related’ to

either the parties to the contract or the contract dispute itself that enforcement

of the clause against the non-party is foreseeable.” Recurrent Capital Bridge

                                         9
Fund I, LLC v. ISR Systems & Sensors Corp., 875 F. Supp. 2d 297, 307

(S.D.N.Y. 2012). “[M]any courts have used the doctrine to bind non-party, non-

signatory corporate officers to contracts entered into by their corporate

employer[s],” id. (collecting cases), particularly where the non-party’s interests

are “completely derivative of and directly related to, if not predicated upon the

signatory party’s interests or conduct,” Cuno, Inc. v. Hayward Indust. Prod.,

Inc., No. 03 Civ. 3076 (MBM), 2005 WL 1123877, at *6 (S.D.N.Y. May 10, 2005)

(internal quotation marks and citation omitted). Others have used the doctrine

to bind non-signatories who “acted in concert” with the signatories. See, e.g.,

Weingard v. Telepathy, Inc., No. 05 Civ. 2024 (MBM), 2005 WL 2990645, at *5-

6 (S.D.N.Y. Nov. 7, 2005). “Regardless of the specific application, the

enforcement of the forum selection clause against the non-party must have

been foreseeable prior to suit, which implies that the non-signatory must have

been otherwise involved in the transaction in some manner.” Recurrent Capital

Bridge Fund I, 875 F. Supp. 2d at 307-08.

      Here, Plaintiff has adequately alleged that Mrs. Calaway was “closely

related” to the fraudulent scheme that was, in large part, enabled by Mr.

Calaway’s execution of a Written Note and Written Guaranty with a New York

forum-selection clause. Mrs. Calaway “offered substantial assistance to the

Calaway Scheme by permitting or directing that the funds received from

[Plaintiff], which the Calaways had no intention of repaying, should be funneled

through [her] account[.]” (Id. at ¶ 21). She and Mr. Calaway directed Plaintiff

to send the funds to her account to ensure “that Mr. Calaway [c]ould

                                        10
subsequently claim that he personally lacked the financial resources to

perform his obligations to [Plaintiff].” (Id. at ¶ 22). And in April 2013, she

“personally told [Plaintiff] it was necessary that he quickly wire the money to

the same account owned and controlled by her[.]” (Id. at ¶ 32).

      Read in the light most favorable to Plaintiff, as required at this stage of

the litigation, the pleadings suggest that Mrs. Calaway was intimately involved

in the scheme to defraud Plaintiff of the disputed funds; that she knowingly

participated in that scheme, including by making her personal bank account

available to advance the fraud; and that her participation began before Plaintiff

had wired any funds to Mr. and Mrs. Calaway. Given her close relationship to

Mr. Calaway and her direct, early involvement in the fraudulent scheme, it was

reasonably foreseeable to her that Plaintiff would bring suit to enforce the

Written Note and Written Guaranty in New York, and that when he did so, he

would name her as Mr. Calaway’s co-conspirator.

      Though Moving Defendants are correct that the pleadings “contain no

allegations that [Mrs. Calaway was] aware of the terms of the contract,” courts

have not required allegations of actual knowledge in order to apply the “closely

related” doctrine. In Weingard, for example, a sister court in this District

applied the “closely related” doctrine after finding that three corporate

defendants “acted in concert to deprive [Plaintiff]” of a contractual right. 2005

WL 2990645, at *6. The Weingard Court did not require that the plaintiff

affirmatively allege that the non-signatories were aware of the terms of the

agreement at issue. Other courts in this District have done similarly. See, e.g.,


                                        11
Cuno, Inc., 2005 WL 1123877, at *6. In fact, this Court is unaware of any case

where application of the “closely related” doctrine turned on affirmative

allegations of the non-parties’ familiarity with the forum-selection clauses at

issue.

         Here, the allegations regarding Mrs. Calaway’s close relationship to Mr.

Calaway, signatory to the Written Note and Written Guaranty, and her early

and extensive involvement in the fraudulent scheme suffice to justify

application of the “closely related” doctrine. The Court therefore finds that it

may enforce the relevant forum-selection clause against Mrs. Calaway, and

thereby exercise personal jurisdiction over her. The Court therefore need not

analyze whether New York’s long-arm statute provides an independent basis to

exercise personal jurisdiction over Mrs. Calaway.

         2.    The Court Lacks Personal Jurisdiction over S. Calaway

         The Court next turns to S. Calaway, Mr. Calaway’s mother. Compared to

the pleadings against Mr. and Mrs. Calaway, those detailing S. Calaway’s

involvement in the fraudulent scheme are sparse. Plaintiff alleges only that

Mrs. Calaway “assured [him] no less than three times over the telephone that

there was … a trust interest that would soon be released to Mr. Calaway, and

that Mr. Calaway would repay [Plaintiff] once the trust interest was released.”

(Compl. ¶¶ 37-38). These alleged communications took place “after [Plaintiff]

had wired Mr. Calaway … the second loan[.]” (Id. at ¶ 38). Unlike Mrs.

Calaway, there is no suggestion that S. Calaway was involved with the scheme

until after the Written Note and Written Guaranty were executed, and after


                                         12
Plaintiff had wired all of the disputed funds to Mrs. Calaway’s bank account.

The only allegation specific to S. Calaway is that she attempted to reassure

Plaintiff, sometime in April or May 2013, that her son would soon have

sufficient funds to repay Plaintiff.

      S. Calaway’s alleged participation in the scheme, in other words, was

largely peripheral, and only materialized after the contracts were executed and

the funds transferred. The Court finds that her participation was not

sufficiently “closely related” to permit this Court to enforce the relevant forum-

selection clause against her. There is no allegation that Plaintiff relied on S.

Calaway’s statements when he signed the Written Note, or when he transferred

$500,000 to Mrs. Calaway’s bank account. Similarly, there is no allegation

that S. Calaway was involved in the scheme to persuade Mr. Calaway to send

the disputed funds to Mr. and Mrs. Calaway. Instead, the only claim is that

she became involved after the fact, in order to conceal the fraudulent scheme,

or perhaps more likely, to forestall any legal action to recover the disputed

funds. While the allegations may be sufficient to state a claim against S.

Calaway in some court, they are insufficient to establish that it was reasonably

foreseeable to S. Calaway that she might be hauled into this court by force of

the forum-selection clause in the Written Note and Written Guaranty.

Accordingly, the Court rejects Plaintiff’s argument that the “closely related”

doctrine permits this Court to enforce the forum-selection clause against S.

Calaway.




                                        13
      For the same reason, the Court rejects Plaintiff’s argument that it may

exercise personal jurisdiction over S. Calaway because “at least one contract

used to defraud Mr. Calaway was executed, delivered, and accepted in the City

of New York.” (Pl. Opp. 8). To be sure, New York’s long-arm statute authorizes

courts to exercise personal jurisdiction “over any non-domiciliary ... who in

person or through an agent ... transacts any business within the state” so long

as the cause of action “aris[es] from” that transaction. N.Y. C.P.L.R.

§ 302(a)(1). But here, there is no suggestion that S. Calaway executed the

contract that was delivered and accepted in New York, or that she ever did

business in New York.

      Plaintiff seeks to establish long-arm jurisdiction over S. Calaway by

arguing that “co-conspirators cannot send one person into a state to further

their fraud and then have the rest hide from the state’s courts once an action is

brought.” (Pl. Opp. 8-9 (citing Bonavire v. Wampler, 779 F.2d 1011, 1014 (4th

Cir. 1985))). This argument fails for at least two reasons. First, Plaintiff has

failed adequately to allege that S. Calaway had any involvement in the

fraudulent scheme until after Plaintiff signed the contracts and wired the funds

at issue. S. Calaway’s role was limited to offering assurances, after Mr. and

Mrs. Calaway had already persuaded Plaintiff to send funds and to sign a

contract that was delivered and accepted in New York, that Mr. Calaway would

be able to repay Plaintiff. There is no suggestion that, once S. Calaway began

to participate in the fraudulent scheme, Defendants had any contact with,

committed a tort in, or engaged in business activities in New York.


                                        14
      Second, the sole case on which Plaintiff relies for the proposition that

co-conspirators are subject to personal jurisdiction where the offending

contract is executed and delivered — Bonavire, 779 F.2d at 1011 — is neither

binding on this Court nor factually on-point. Indeed, in Bonavire, the Fourth

Circuit found that, although only one defendant had ever physically been

present in the relevant jurisdiction, that person acted “as the soliciting agent

for the enterprise in which [the co-defendants] were involved.” Id. at 1014.

The record “revealed that [the co-defendants] engaged [him] to act as the

escrow agent for the loan[,]” such that his acts “in enticing the plaintiffs to

participate in the fraudulent scheme [we]re attributable to all defendants and

provide[d] a basis for jurisdiction over them.” Id. There, the out-of-state

defendants had played an active role in advancing the fraudulent scheme from

the beginning. Id. at 1013-14. They had met with the plaintiffs and engaged in

contract negotiations. Id. Here, S. Calaway’s participation was far more

limited than that of the Bonavire co-defendants. Unlike in Bonavire, there are

no allegations that S. Calaway was involved in the fraudulent scheme until

after the contracts were signed and until after Plaintiff had already wired

$500,000 to Mr. and Mrs. Calaway.

      Given the limited nature of S. Calaway’s role in the fraudulent scheme,

which Plaintiff concedes was aimed merely at concealing the fraud after the

fact, the Court cannot find adequate grounds on which to exercise personal

jurisdiction over her. Neither the “closely related” doctrine nor Plaintiff’s theory




                                        15
of co-conspirator contact with the relevant jurisdiction provides this Court with

jurisdiction over S. Calaway.

                                   CONCLUSION

        For the reasons set forth above, the Court grants Moving Defendants’

Rule 12(b)(2) motion as to S. Calaway but denies the motion as to Mrs.

Calaway. The parties are directed to submit a status letter on or before

November 9, 2018, advising the Court of the status of discovery and any

outstanding issues, in advance of the pretrial conference on November 21,

2018.

        The Clerk of Court is directed to terminate the motion at Docket

Entry 24.

        SO ORDERED.

Dated:        October 9, 2018
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        16
